Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Response to amendment
	Applicant’s amendment/argument with respect to pending claims 1-20 in which claims 1, 9, and 16 are in independent forms filed May 5, 2021 has been fully considered, but they are not persuasive.  The Examiner would like to point out that this action is made final (See MPEP 706.07a).

Priority







Acknowledgment is made of applicant's claims benefit of provisional application no. 62/463,663 filed 2/26/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 9-12, 16-19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Okamoto United States Patent Publication No. 2011/0191389.

As per claim 1:
Okamoto teaches a computing technology method for scalable object service overflow in a cloud computing environment having computational resources which support instances of computing services, the method comprising:
	identifying a storage capacity deficiency in a cluster volume X and designating a cluster volume Y to receive overflow from a container whose primary volume is cluster volume X (See Par. 10: ("The distributed data management system employing dynamic scalability in which one or more buckets from a virtual machine node reaching a memory capacity threshold are transferred to another virtual machine node that is below its memory capacity threshold".  That means the virtual machine node being transferred from is "cluster volume X" in which a storage capacity deficiency was identified. The bucket (i.e. container) is then transferred to cluster volume Y).
	and overflowing at least one of the following items from cluster volume X to cluster volume Y, (a) individual data objects of the container, namely, data objects which are contained by the container (b) at least one section of a data object of the container, the data object having data, the section containing a portion but not all of the data of the data object, (c)  or (d) system metadata of the container (See Abstract and also Par, 34-35: (Based on limitation with “OR” option the option (a) is rejected based on discussing a dramatization of the "rebalancing" process, wherein entries ("data objects") of a bucket ("container") are sent from one node ("cluster volume") to another when one node begins to get full.  The examiner notes that this limitation is written in the alternative).

As per claims 3 and 18:20  
Okamoto teaches a method, 
further comprising migrating at least a portion of overflowed data or overflowed metadata or both to a cluster volume Z(Par. 26 and Fig. 5:  As specified in cluster volume Z). 

As per claim 4:
Okamoto teaches a method,
further comprising specifying an overflow 25 threshold which the identifying is at least partially based on (Par. 10: The system using dynamic scalability that allows one or more buckets from a virtual machine node reaching a memory capacity threshold are transferred to another virtual machine node that is below its memory capacity threshold). 

As per claims 5 and 19:
Okamoto teaches a method/system,  
further comprising mapping an identifier in a namespace which hides the overflow to an expanded identifier which includes at least the identity of cluster volume Y (Par. 22 : The spacename “Stocks” for the data structure remains regardless of where the buckets are stored. Thus, Fig. 3 maps this identifier which hides the overflow from a user’s perspective.  The Distributed hash map (DHM) data structure includes a metadata configuration region with spacename field and a metadata bucket-to-node (container-to-volume) mapping field). 

As per claim 9:
With respect to claim 9, claim 9 is similar to claim 1 and Okamoto also teaches a method/system, 
at least one processor(Par. 30); 
a memory in operable communication with the processor(Par. 31).  Therefore, as discussed with regard to claim 1, claim 9 is also rejected.

As per claim 10:
Okamoto teaches a method,
wherein the object storage management 30 software comprises a container table which lists all containers allocated in cluster volume X (Par. 26:  The Fig. 3 the table 62 has a list of buckets (containers) the metadata bucket (container) to node (volume) and Fig. 5 specifically shows allocation of mapping of buckets to nodes for example buckets (containers) 0, 1, 2 are allocated to node 1 (cluster volume X). 





Okamoto teaches a method,
wherein the object storage management software includes and manages metadata, and the metadata comprises a list of data sections of a data object, a first data section of the data object is stored on a first cluster volume, and a second data section of the same data object is stored 5 on a second cluster volume (Par. 22 and 29:  (A data structure (data object) can have entries across multiple nodes (Par. 29)), and (The distributed hash map (DHM distributed data structure includes a metadata bucket-to-node mapping field 62 of Fig. 3)(Par. 22)). 

As per claim 12: 
Okamoto teaches a method,
wherein at least two objects of the container are stored on different cluster volumes than one another, and wherein the object storage management software comprises a metadata database that keeps track 10 of which cluster volume holds a given data object of the container (22, 26, 29, and 34: (The Fig. 3 the table 62 has a list of buckets (containers) the metadata bucket (container) to node (volume) and Fig. 5 specifically shows allocation of mapping of buckets to nodes for example buckets (containers) 0, 1, 2 are allocated to node 1 (cluster volume X) (Par. 26)) and (A data structure (data object) can have entries across multiple nodes (Par. 29)), and (The distributed hash map (DHM distributed data structure includes a metadata bucket-to-node mapping field 62 of Fig. 3)(Par. 22)) and (The system perform rebalancing load distribution of a bucket across nodes(Par. 34))).


With respect to claim 16, claim 16 is similar to claim 1 but requires two of alternatives.  Okamoto also teaches a method/system, 
(b) at 10 least one section of a data object of the container, the data object having data, the section containing a portion but not all of the data of the data object (Par. 22 and 29:  (A data structure (data object) can have entries across multiple nodes (Par. 29)), and (The distributed hash map (DHM distributed data structure includes a metadata bucket-to-node mapping field 62 of Fig. 3) (Par. 22)).  Therefore, as discussed with regard to claim 1, claim 16 is also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto United States Patent Publication No. 2011/0191389 as applied to claims 1, 3-5, 9-12, 16, and 18-19 in view of Sang et al. United States Patent No. 6,401,147. 

As per claim 2:
Okamoto does not explicitly disclose for the at least partially reversing the overflowing by migrating overflowed data back to cluster volume X.  However, Sang et al. teach a method,
further comprising at least partially reversing the overflowing by migrating overflowed data or overflowed metadata or both back to cluster volume X (See Sang et al. Col. 16 lines 31-41:  The overflow storage area check the status of the storage area to identify that any entries are stored in the overflow storage area and when it is empty the control returns to the arrival of the new entries then, one or more entries are transferred from the overflow storage area to the second queue area.  Control is then returned to previous volume (volume x) where the status of the first queue area is determined).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Okamoto to have the at least partially reversing the overflowing by migrating overflowed data back to cluster volume X.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Okamoto and Sang et al. before him/her, to modify the system of Okamoto to include the wherein the method overflows data of a binary large object, or overflows metadata associated with a binary large object, or does both of Sang et al., since it is suggested by Sang et al. such that, the method utilizes split-queue architecture for performing diagnostic procedures on queue structures used for storing received data in communication systems for minimizing latency when a large storage capacity is available(See Sang et al. Col. 1 lines 11-14 and Col. 2 lines 35-37).

s 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto United States Patent Publication No. 2011/0191389 as applied to claims 1, 3-5, 9-12, 16, and 18-19 in view of Lewis et al. United States Patent Publication No. 2018/0129612.

As per claim 6:
Okamoto does not explicitly disclose for the wherein the method overflows data of a binary large object, or overflows metadata associated with a binary large object, or does both.  However, Lewis et al. teach a method/system,  
wherein the method overflows data of a binary large object, or overflows metadata associated with a binary large object, or does both(See Lewis et al. Par. 90:  The item (object) can have variable size like binary large object or fixed size like cache, cache word, database block, disk block, or other atomic unit of stored data. Each items (objects) is identifiable according to recordable metadata entries that may be stored in memory, such as metadata entry. Thus, metadata entry identifies a data item).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Okamoto to have the wherein the method overflows data of a binary large object, or overflows metadata associated with a binary large object, or does both.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Okamoto and Lewis et al. before him/her, to modify the system of Okamoto to include the wherein the method overflows data of a binary large object, or overflows metadata associated with a binary large object, or does both of Lewis et al., since it is suggested by Lewis et al. such that, the method utilizes cloud computing environment that allows and makes the cloud services available to other organizations or to the  (See Lewis et al. Par. 122).

As per claim 8:
Okamoto as modified teach a method/system,
wherein the method operates on data 10 objects which include binary large objects(See Lewis et al. Par. 90:  The system store different categories of items (objects) such as binary large objects), and 
the method operates in a public cloud computing environment(See Lewis et al. Par. 122:  The cloud computing environment makes the cloud services available to other organizations or to the general public).    

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto United States Patent Publication No. 2011/0191389 as applied to claims 1, 3-5, 9-12, 16, and 18-19 in view of Aizman United States Patent Publication Number 2012/0011176.

As per claim 7:
Okamoto does not explicitly disclose for the keeps all system metadata of the container on cluster volume X.  However, Aizman et al. teach a method,
wherein the method overflows from cluster volume X at least some object data of at least one object of the container but keeps all system metadata of the container on cluster volume X(See Aizman et al. Par. 51 and 84:  The method store data block on data volume (volume) which includes entire file system with its data and metadata).  
keeps all system metadata of the container on cluster volume X.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Okamoto and Aizman et al. before him/her, to modify the system of Okamoto to include the keeps all system metadata of the container on cluster volume X of Aizman et al., since it is suggested by Aizman et al. such that, the method is related to the storage system which allows the Network Attached Storage (NAS) systems to resolve single NAS bottleneck and provide various ways to separate file system metadata from the file data (See Aizman et al. Par. 15-16).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto United States Patent Publication No. 2011/0191389 as applied to claims 1, 3-5, 9-12, 16, and 18-19 in view of Mathew et al. United States Patent No. 9,015,123.

As per claim 13:  
Okamoto does not explicitly disclose for the wherein at least two metadata records of the container are stored on different cluster volumes than one another, and wherein the object storage management software keeps track of which cluster volume 15 holds a given metadata record of the container.  However Mathew et al. teach a method/system,
wherein at least two metadata records of the container are stored on different cluster volumes than one another, and wherein the object storage management software keeps track of which cluster volume 15 holds a given metadata record of the container(See Mathew et al. Col. 10 lines 48-63:  The modified metadata containers in the data storage nodes correspond to modified data of files or directories in the file system of the clustered storage system, the application programming interface utilizes the file system of the clustered storage system (i.e., the file system stored in the namespace storage node) to identify and buffer at least one identifier for each modified metadata container).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Okamoto to have the wherein at least two metadata records of the container are stored on different cluster volumes than one another, and wherein the object storage management software keeps track of which cluster volume 15 holds a given metadata record of the container.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Okamoto and Mathew et al. before him/her, to modify the system of Okamoto to include the wherein at least two metadata records of the container are stored on different cluster volumes than one another, and wherein the object storage management software keeps track of which cluster volume 15 holds a given metadata record of the container of Mathew et al., since it is suggested by Mathew et al. such that, the method provides an apparatus and method for identifying and/or presenting differences in a file system of a clustered storage system. The file system maintains a hierarchical representation of the logical containers of data (e.g., files and directories stored in the clustered storage system. A clustered storage system includes multiple networked storage nodes to store the files and directories. In one embodiment of the clustered storage system, one of the storage nodes is used as a "namespace" storage node interconnected, while the remaining storage nodes are used as data storage nodes. In some instances, the namespace storage node is used to maintain the file system of the clustered storage system (See Mathew et al. Col. 2 lines 10-25).

As per claim 17: 
With respect to claim 17, Okamoto teaches (a) and (b) as discussed above but Okamoto does not explicitly disclose for the metadata of at least one object of the container.  However, Mathew et al. teach a method/system,
(c) metadata of at least one object of the container(See Mathew et al. Col. 14 lines 30-39 and Col. 20 lines 56-57:  The data containers, as may be used herein, include files, directories, etc. The metadata contained in an inode may include data information).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Okamoto to have the metadata of at least one object of the container.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Okamoto and Mathew et al. before him/her, to modify the system of Okamoto to include the metadata of at least one object of the container of Mathew et al., since it is suggested by Mathew et al. such that, the method provides an apparatus and method for identifying and/or presenting differences in a file system of a clustered storage system. The file system maintains a hierarchical representation of the logical containers of data (e.g., files and directories stored in the clustered storage system. A clustered storage system includes multiple networked storage nodes to store the files and directories. In one embodiment of the clustered storage system, one of the storage nodes is used as a "namespace" storage node interconnected, while the remaining storage nodes are used as data storage nodes. In some instances, the namespace storage node is used to maintain the file system of the clustered storage system (See Mathew et al. Col. 2 lines 10-25).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto United States Patent Publication No. 2011/0191389 as applied to claims 1, 3-5, 9-12, 16-19 in view of Osaki et al. United States Patent Publication No. 2006/0218365 and further in view of Acharya et al. United States Patent Publication No. 2013/0054932.

As per claim 14:
Okamoto does not explicitly disclose for the metadata includes a partition record having a partition ID, the metadata includes a partition record having a volume ID.  However Osaki et al. teach a method, wherein the object storage management software manages metadata which satisfies at least four of the following conditions: 
the metadata includes a partition record having a partition ID(See Osaki et al. Par. 24:  The metadata include partition ID), 
the metadata includes a partition record having a volume ID (See Osaki et al. Par. 24:  The metadata include Volume ID).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Okamoto to have the metadata includes a partition record having a partition ID, the metadata includes a partition record having a volume ID..  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Okamoto and Osaki et al. before him/her, to modify the system of Okamoto to include the metadata includes a partition record having a partition ID, the metadata includes a partition record having a volume ID of Osaki et al., since it is suggested by Osaki et al. such that, the method provides a mechanism that allows copying data from (See Osaki Par. 7).
Okamoto as modified does not explicitly disclose for the metadata includes a data section record having a data section ID, the metadata 25 includes a DB record having a partition ID.  However, Acharya et al. teach a method/system,
the metadata includes a data section record having a data section ID(See Acharya et al. Par. 49:  The metadata section may contain the IDs), 
the metadata 25 includes a DB record having a partition ID(See Acharya et al. Par. 55: Based on partition allocation, the distributed storage system manager updates container database with the unique container ID).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Okamoto and Osaki et al. to have the metadata includes a data section record having a data section ID, the metadata 25 includes a DB record having a partition ID. This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Okamoto and Osaki et al. and Acharya et al. before him/her, to modify the system of combination of Okamoto and Osaki et al. to include the metadata includes a data section record having a data section ID, the metadata 25 includes a DB record having a partition ID of Acharya et al., since it is suggested by Acharya et al. such that, the method provides a mechanism that allows the storage system manager to configure to relocate a virtual volume from a low-latency (high cost) SSD to a mid-latency (low cost) hard drive (See Acharya et al. Par. 83).

15 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto United States Patent Publication No. 2011/0191389 in view of Osaki et al. United States Patent Publication No. 2006/0218365 in view of Acharya et al. United States Patent Publication No. 2013/0054932 as applied to claim 14 and further in view of CALDER et al. United States Patent Publication No. 2010/0106695.

As per claim 15:
Okamoto as modified teach a method/system
the metadata includes a partition record having a partition ID(See Osaki et al. Par. 24:  The metadata include partition ID), 
the metadata includes a partition record having a volume ID (See Osaki et al. Par. 24:  The metadata include Volume ID), 
 the metadata includes a data section record having a data section ID(See Acharya et al. Par. 49:  The metadata section may contain the IDs), 
the metadata 25 includes a DB record having a partition ID(See Acharya et al. Par. 55: Based on partition allocation, the distributed storage system manager updates container database with the unique container ID).
Okamoto as modified do not explicitly disclose for the metadata includes a blob record having a blob name, the 20 metadata includes a blob record having a partition ID.  However, CALDER et al. teach a method/system,
the metadata includes a blob record having a blob name(See CALDER et al. Par. Par. 34 and 44),
the 20 metadata includes a blob record having a partition ID(See CALDER et al. Par. 33, 42, and 44:  (blob can be record (Par. 33)), (The partition key represent as partition ID (Par. 42), and (a metadata property and a Blob property among others is automatically partitioned (Par. 44))).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Okamoto and Osaki et al. and Acharya et al. to have the metadata includes a blob record having a blob name, the 20 metadata includes a blob record having a partition ID. This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Okamoto and Osaki et al. and Acharya et al. and CALDER et al. before him/her, to modify the system of combination of Okamoto and Osaki et al. and Acharya et al. to include the metadata includes a blob record having a blob name, the 20 metadata includes a blob record having a partition ID of CALDER et al., since it is suggested by CALDER et al. such that, the method provides a mechanism that allows the computer storage media for facilitating seamless integration and access of binary large objects (Blobs) (See CALDER et al. Par. 3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto United States Patent Publication No. 2011/0191389 as applied to claims 1, 3-5, 9-12, 16, and 18-19 in view of Faibish United States Patent No. 9,910,742.

As per claim 20: 
Okamoto does not explicitly disclose for the splitting into at least two data sections a data object which has at41 least one terabyte of data, and overflowing at least one of the data sections,  25 Okamoto       teach a method/system, 
further comprising splitting into at least two data sections a data object which has at41 least one terabyte of data, and overflowing at least one of the data sections, whereby the data of the data object is stored on at least two cluster volumes (See Faibish Col. 7 lines 31-38 and Col. 19 lines 40-49: (The data items is split into a plurality of sub-items for storage in one or more of the storage tiers. The metadata stored for the given data item in the metadata warehouse comprises checksum information for the given data item in its entirety as well as separate checksum information for each of the sub-items of the given data item (Col. 7 lines 31-38)) and (The size of data can be increased to ten or more terabytes and the data item can be split into sum-items when they hit the specific size (Col. 19 lines 40-49))).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Okamoto to have the splitting into at least two data sections a data object which has at41 least one terabyte of data, and overflowing at least one of the data sections, whereby the data of the data object is stored on at least two cluster volumes. This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Okamoto and Faibish et al. before him/her, to modify the system of Okamoto to include the splitting into at least two data sections a data object which has at41 least one terabyte of data, and overflowing at least one of the data sections, whereby the data of the data object is stored on at least two cluster volumes of Faibish et al., since it is suggested by Faibish et al. such that, the method provides information processing systems that implement front-end and back-end storage tiers, a plurality of intermediate data mover modules  (See Faibish et al. Par. 3).

Response to Arguments
Applicant contends Okamoto does not include the phrase “cluster volume” that appears in the Applicant’s claims.  Examiner respectfully disagrees with applicant.  Okamoto teaches a distributed data management system that managing data in multicomputer environment that includes a distributed data management system with multiple virtual machine nodes operating on multiple computers that are in communication with each other over a computer network. Each virtual machine node includes at least one data store or "bucket" for receiving data. A digital hash map data structure is stored in a computer readable medium of at least one of the multiple computers to configure the multiple virtual machine nodes and buckets to provide concurrent, non-blocking access to data in the buckets, the digital hash map data structure including a mapping between the virtual machine nodes and the buckets.  Also, the distributed data management system utilizes dynamic scalability in which one or more buckets from a virtual machine node reaching a memory capacity threshold are transferred to another virtual machine node that is below its memory capacity threshold (Par. 10) also, the distributed hash map (DHM) data structure which is non-blocking distributed data structure which all entries are distributed through a cluster of network-connected physical machine nodes (Par. 29) finally, each data object physically resides on just a single host or "home" node 14 in a compressed byte array format, thereby maximizing the usage of available system-wide resources and the volume of data that can be cached in memory to improve performance (Par. 28).  Therefore Okamoto teaches cluster of network-connected physical machine nodes.
“reversing the overflowing by migrating overflowed data back to cluster volume X” as recited in claim 2.  Examiner respectfully disagrees with applicant.  Sang et al. was introduced since, Sang et al. teach a method that under normal conditions the entries are transferred from first queue area to the second queue area.  The queue overflow engine determines if the first queue area is not full the control returns to the original volume (cluster volume X) to new entries and if the first queue area is full then one or more entries are transferred from the first queue area to the overflow storage area and control is then returned to original volume (cluster volume X) (Col. 14 line 60 – Col. 15 line 10).  Therefore Okamoto as modified teach “reversing the overflowing by migrating overflowed data back to cluster volume X” as recited in claim 2.  
Applicant contends Okamoto as modified do not teach “wherein the method overflows from cluster volume X at least some object data of at least one object of the container but keeps all system metadata of the container on cluster volume X” as recited in claim 7.  Examiner respectfully disagrees with applicant. Aizman teaches a method that the data blocks are stored on a data volume where the entire file system, with all its data and metadata, resides (Par. 51).  Therefore, Okamoto as modified teach “wherein the method overflows from cluster volume X at least some object data of at least one object of the container but keeps all system metadata of the container on cluster volume X” as recited in claim 7. 
Applicant contends Okamoto as modified do not teach “wherein at least two metadata records of the container are stored on different cluster volumes than one another, and wherein the object storage management software keeps track of which cluster volume 15 holds a given metadata record of the container” as recited in claim 13.  Examiner respectfully disagrees with applicant.  Mathew et al. was introduced since, Mathew et al. teach a method that the modified “wherein at least two metadata records of the container are stored on different cluster volumes than one another, and wherein the object storage management software keeps track of which cluster volume 15 holds a given metadata record of the container” as recited in claim 13.    
Applicant contends Okamoto does not teach “at 10 least one section of a data object of the container, the data object having data, the section containing a portion but not all of the data of the data object” as recited in claim 16.  Examiner respectfully disagrees with applicant. Okamoto teaches a method that a distributed data structure in which all entries are distributed throughout a cluster of network-connected physical machine nodes and multiple Distributed hash map (DHM) data structures may be created within a single computer network. For example, DHM data structure for "Stocks", "Currencies", "Sellers" which are different sections and all their entries may be physically distributed across available machine resources in computer network. Thus, any system node can contain entries for different DHM data structures (Par. 29) also, the distributed hash map (DHM) distributed data structure includes a metadata bucket-to-node mapping field (Par. 22).  Therefore, Okamoto teaches “at 10 least one section of a data object of the container, the data object having data, the section containing a portion but not all of the data of the data object” as recited in claim 16.

Reference cited but not used:
Cowen et al. United States Patent No. 10,628,263.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005. The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/F.K/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157